                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

ROY MUNN,                               )
                                        )
     Plaintiff,                         )
v.                                      )           CV418-175
                                        )
RANDI HOLDINGS, LLC, et al.,            )
                                        )
     Defendants.                        )

                                 ORDER

     The Court held a status conference on July 18, 2019 to inquire about

the parties’ progress in settlement negotiations in this Americans with

Disabilities Act suit. During that conference, the parties advised that they

had engaged in fruitful settlement discussions and did not see an

immediate need for the Court’s involvement to facilitate their conclusion.

The parties are DIRECTED to file a status report within twenty-one

days, i.e., by August 8, 2019, informing the Court as to the status of their

settlement negotiations. In the event that the case has not settled, the

parties are further DIRECTED to inform the Court as to their interest in

a court-directed settlement conference before the undersigned.
SO ORDERED, this 18th day of July, 2019.

                               __________________________
                               ______________________________
                               Christopher L. Ray
                               United States Magistrate Judge
                               Southern District of Georgia




                           2
